Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 4/29/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konoue et al (US 2011/0037557).

Regarding claim 10, Konoue discloses a device, characterized in that the transmission coil has a spiral shape (see figure 1; claim 1 - helical-) having two ends (4a, 4b in figure 1; example 1) for feeding in an RF alternating field, wherein the transmission coil has a cavity ( see figure 1) extending between the ends ( 4a, 4b) and an outer wall coated with a coating (20 in figure 1; paragraphs 0083-0088), characterized in that the coating consists of tin and nickel (paragraphs 0083-0088).

Regarding claims 11 and 12, Konoue discloses a transmission coil with a coating which is a mixture of Ni3 Sn2 and Ni3 Sn4 (- implicit feature since alloying occurs at the interfaces of the coating as a result of unavoidable diffusion processes-), and the tin/nickel ratio of which is in the range of between 60 / 40 wt% and 70 / 30 wt % and in particular is 35 / 35 wt% (paragraphs 0084-0087) and/or the fact that the layer thickness is in the range of between 1 and 50 µm (paragraphs 0084-0087 - approximately 3. 7 µm Ni and 5.3 µm tin ( 100% current efficiency)), in particular 20 µm.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al (US 2011/0259879) in view of Konoue et al (US 2011/0037557).

Regarding claim 1, Hanawa discloses a device for depositing a layer onto a substrate (Chamber 100 for depositing layer on a substrate See Paragraphs [0018]-[0020]), the device comprising: a process chamber (100), wherein one or more process gases are supplied into the process chamber (gas is supplied via a showerhead See Paragraph [0008], [0022]); susceptor (106) for bearing the substrate (108); and one or more transmitter coils (induction heating coils 120, See Paragraph [0023]), wherein the susceptor (106) is heated to a process temperature by means of an electromagnetic alternating field generated by the one or more transmitter coils (See Paragraph [0024]).
Hanawa fails to disclose wherein a coating (9) that includes tin and nickel is present on the one or more transmitter coils (5).
	Konoue discloses regarding claims 1, 4, 7, 8, the coil has a nickel and tin coating which is deposited via electroplating and may include copper in the coil . (See Paragraphs [0086] and [0087])

It would have been obvious to adapt Hanawa in view of Konoue to provide the nickel and tin coating for corrosion resistance, suppressing stress and resisting thermal shock. 

Regarding claims 2-6 and 9, Hawana in view of Konoue fails to disclose the nickel and tin content, nickel/tin ratio and the layer thickness. Konoue discloses a transmission coil with a coating which is a mixture of Ni3 Sn2 and Ni3 Sn4 (-implicit feature since alloying occurs at the interfaces of the coating as a result of unavoidable diffusion processes-), and the tin/nickel ratio of which is in the range of between 60 / 40 wt% and 70 / 30 wt % and in particular is 35 / 35 wt% (paragraphs 0084-0087) and/or the fact that the layer thickness is in the range of between 1 and 50 µm (paragraphs 0084-0087 - approximately 3. 7 µm Ni and 5.3 µm tin ( 100% current efficiency)), in particular 20 µm. It would have been obvious to one having ordinary skill in the art to provide the claimed nickel and tin content, nickel/tin ratio and the layer thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art and discovering the optimum value of a result effective variable involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/13/2022